EXHIBIT 10.1

EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of March 1, 2016, by
and between EMMIS OPERATING COMPANY, an Indiana company (“Employer”), and
GREGORY T. LOEWEN, an Indiana resident (“Executive”).
RECITALS
WHEREAS, Employer and its affiliates are engaged in the ownership and operation
of certain radio, magazine and related operations (together, the “Emmis Group”).
WHEREAS, Employer desires to employ Executive and Executive desires to be so
employed.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
AGREEMENT
1.Employment Status and Duties. Upon the terms and subject to the conditions set
forth in this Agreement, Employer hereby employs Executive, and Executive hereby
accepts exclusive employment with Employer. During the Term (as defined below),
Executive shall serve as President - Publishing Division, President and CEO –
Digonex Technologies, Inc., and Chief Strategy Officer. Executive shall have
such duties, functions, authority and responsibilities as are commensurate with
such positions or such other positions as may be assigned to Executive.
Executive’s services hereunder shall be performed on an exclusive, full‑time
basis in a professional, diligent and competent manner to the best of
Executive’s abilities. Executive shall not undertake any outside employment or
business activities without the prior written consent of Employer. Executive
shall be permitted to serve on the board of charitable or civic organizations so
long as such services: (i) are approved in writing in advance by Employer; and
(ii) do not interfere with Executive’s duties and obligations under this
Agreement. It is understood and agreed that the location for the performance of
Executive’s duties and services pursuant to this Agreement shall be the offices
designated by Employer in Indianapolis, Indiana. If Executive is elected as a
member of the Board of Directors of Emmis Communications Corporation (“ECC”), he
shall serve in such position without additional remuneration (unless Employer
elects to remunerate “inside directors”) but shall be entitled to the benefit of
indemnification pursuant to the terms of Section 17.9. Executive shall also
serve without additional remuneration as a director and/or officer of one (1) or
more of Employer’s subsidiaries or affiliates if appointed to such position(s)
by Employer and shall also be entitled to the benefit of indemnification
pursuant to the terms of Section 17.9.
2.    Term. The term of this Agreement shall be for a three (3) year period
commencing on March 1, 2016 (the “Effective Date”) and continuing through and
including

1

--------------------------------------------------------------------------------

EXHIBIT 10.1

February 28, 2019, unless earlier terminated in accordance with the provisions
set forth in this Agreement (the “Term”). For purposes of this Agreement, the
term “First Contract Year” shall be defined to mean the twelve (12) month period
commencing on the Effective Date; the term “Second Contract Year” shall be
defined to mean the twelve (12) month period commencing on the first anniversary
of the Effective Date; and the term “Third Contract Year” shall be defined to
mean the twelve (12) month period commencing on the second anniversary of the
Effective Date (each, a “Contract Year”).
3.    Base Salary; Auto Allowance. Upon the terms and subject to the conditions
set forth in this Agreement, Employer shall pay or cause to be paid to Executive
a base salary at an annualized rate (the “Base Salary”), payable pursuant to
Employer’s customary payroll practices and subject to applicable taxes and
withholdings as required by law, for each Contract Year, as set forth below:
First Contract Year:
$435,000; provided that Executive re-affirms his consent to Employer paying him
a base salary of ninety-five percent (95%) of the amount set forth above in
calendar 2016 with the understanding that for all purposes other than bi-weekly
salary payments under this Section 3, including but not limited to Annual Bonus,
severance and other calculations in this Agreement based upon ‘Base Salary’,
references to Base Salary during calendar 2016 shall be to the full amount set
forth above



Second Contract Year:
Base Salary for First Contract Year, plus an amount equal to the average
percentage merit increase up to two and one half percent (2.5%), if any, for
Employer’s corporate employees who do not have an employment agreement (the
“Corporate Merit Increase”) for the Second Contract Year



Third Contract Year:
Base Salary for Second Contract Year, plus the Corporate Merit Increase for the
Third Contract Year





Except as otherwise set forth herein, Employer shall have no obligation to pay
Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of Executive’s incapacity or absence from work due to sickness or other
approved leave of absence in accordance with the Company’s policies, subject to
Employer’s right to terminate Executive’s employment

2

--------------------------------------------------------------------------------

EXHIBIT 10.1

pursuant to Section 11) or for any period following the expiration or
termination of this Agreement. In addition, it is understood and agreed that
Employer may, at its sole election, pay up to ten percent (10%) of Executive’s
Base Salary in Shares (as defined below); provided that: (i) the Shares are
registered with the U.S. Securities and Exchange Commission (the “SEC”) on a
then-effective Form S-8 or other applicable registration statement and are
issued without restriction on resale (and further provided that the Shares are
listed on a securities exchange or over-the-counter market, which does not
include listing on the “pink sheets,” at the time of issuance), subject to any
restrictions on resale under Employer’s insider trading policy or applicable
federal and state law; and (ii) the percentage of Executive’s Base Salary
payable in Shares shall be consistent with, and the exact number of Shares to be
awarded to Executive shall be determined in the same manner as, that utilized
for the Key Executive Group. The term “Key Executive Group” refers to the
Company’s President and Chief Operating Officer, the Company’s General Counsel
and the Company’s Chief Financial Officer (or, if any of those positions are no
longer comparable to Executive’s position, any other positions mutually agreed
upon by the parties).
During the Term, Executive shall receive a monthly auto allowance in the amount
of One Thousand Dollars ($1,000) (subject to withholding and applicable taxes as
required by law) consistent with Employer’s policy or practices regarding such
allowances, as such policy or practices may be amended from time to time during
the Term in Employer’s sole and absolute discretion; provided, however, that in
no event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.
4.    Incentive Compensation.
4.1    Equity Grants.
(i)    On or about the first day of the Term, when Employer grants equity
incentive compensation to its executive level employees (but in no event later
than ninety (90) days after the first day of the Term), Executive shall be
granted an option (the “Option”) to acquire One Hundred Fifty Thousand (150,000)
shares of Class A Common Stock of ECC (“Shares”), which shall vest on February
28, 2019, and is subject to the terms of this Section 4.1.
(ii)    Within one hundred eighty (180) days after the Effective Date),
Executive shall be granted One Hundred Thousand (100,000) restricted Shares
(“Restricted Shares”), which shall vest on February 28, 2019 and are subject to
the terms of this Section 4.1. Upon the vesting of any Restricted Shares,
Employer shall withhold a sufficient number of Shares (not exceeding the minimum
number required to be so withheld unless Executive requests withholding at a
higher rate not to exceed Executive’s estimated total tax liability with respect
to such Shares) to satisfy all federal, state and local withholding
requirements.

3

--------------------------------------------------------------------------------

EXHIBIT 10.1

(iii)    The Option granted pursuant to this Section 4.1 shall: (i) have an
exercise price per share equal to the Fair Market Value (“FMV”) of the stock on
the date of grant (as FMV is defined in the applicable Equity Compensation Plan,
or any subsequent equity compensation or similar plan adopted by ECC and
generally used to make equity‑based awards to executive‑level employees of the
Emmis Group (the “Plan”)); (ii) notwithstanding any other provisions in this
Agreement, be granted according to the terms and subject to the conditions of
the Plan; (iii) be evidenced by a written grant agreement containing such terms
and conditions as are generally provided for other executive‑level employees of
the Emmis Group; (iv) be exercisable for Shares with such restrictive legends on
the certificates in accordance with the Plan and applicable securities laws; and
(v) not be entitled to any voting rights unless and until exercised. Employer
shall use reasonable efforts to register the Shares subject to the award on a
Form S-8 or other applicable registration statement at such time as the Shares
are issued to Executive. The Option is intended to satisfy the regulatory
exemption from the application of Section 409A (as defined below) for certain
options for service recipient shares, and it shall be administered accordingly.
The Restricted Shares shall (i) be granted according to the terms and subject to
the conditions of the Plan; (ii) be evidenced by a written grant agreement; and
(iii) include a restrictive legend as provided for by the Plan.
(iv)    The equity grants made pursuant to this Section 4.1, along with those
previously made to Executive, are intended to be inclusive of all equity grants
to Executive during the Term (other than payments that are permitted under this
Agreement to be made in Shares).
4.2    Annual Bonus Amounts. Upon the terms and subject to the conditions set
forth in this Section 4, following the conclusion of each Contract Year,
Executive shall be eligible to receive one (1) performance bonus in an
annualized target amount equivalent to Sixty percent (60%) of Executive’s Base
Salary earned during the subject Contract Year (each, an “Annual Bonus”), the
exact amount of which, if any, shall be determined based upon attainment of
certain performance and financial goals as determined each Contract Year by the
Compensation Committee of ECC’s Board of Directors (the “Compensation
Committee”), in its sole and absolute discretion, and communicated to Executive
within ten (10) days after a final determination by the Compensation Committee.
4.3    Payment of Bonus Amounts. Employer shall pay or cause to be paid to
Executive the bonus amounts, if earned according to the terms and conditions set
forth in Section 4.2; provided that, unless provided otherwise in Sections 4.2,
9, 10, 11 or 12 of this Agreement, on the final day of the applicable measuring
period for such bonus: (i) this Agreement is in full force and effect and has
not been terminated for any reason (other than due to a material breach of this
Agreement by Employer); and (ii) Executive is fully performing all of
Executive’s material duties and

4

--------------------------------------------------------------------------------

EXHIBIT 10.1

obligations pursuant to this Agreement and is not in breach of any of the
material terms and conditions of this Agreement (provided that Executive’s
failure or inability to perform his duties and obligations because of his death
or incapacity (pursuant to Section 11), including during leaves of absence,
shall not be considered a breach of this Agreement or non-performance under this
provision). In addition, it is understood and agreed that Employer may, at its
sole election, pay any bonus amounts earned by Executive pursuant to this
Section 4 in cash or Shares; provided that the Shares evidencing any portion
thereof are registered with the SEC on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange or
over-the-counter market, which does not include listing on the “pink sheets,” at
the time of issuance), subject to any restrictions on resale under Employer’s
insider trading policy and applicable federal and state law. In the event that
Employer elects pursuant to this Section 4.3 to pay any Annual Bonus amounts in
Shares, the percentage of such bonus amounts payable in Shares shall be
consistent with, and the exact number of Shares to be awarded to Executive shall
be determined in the same manner as, that utilized for the Key Executive Group.
Any Annual Bonus amounts earned by Executive pursuant to the terms and
conditions of Section 4.2 shall be paid after the end of the Contract Year for
which the bonus is earned (but in no event later than ninety (90) days after the
end of such Contract Year). Any and all bonus amounts payable by Employer to
Executive pursuant to this Section 4 shall be subject to applicable taxes and
withholdings as required by law. Notwithstanding any other provisions of this
Agreement, any bonus pursuant to Section 4.2 shall be paid to Executive by the
earlier of the date specified herein or the date that is no later than
two-and-a-half months after the end of either Employer’s or Executive’s first
taxable year (whichever period is longer) in which any such bonus is no longer
subject to a substantial risk of forfeiture for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).
4.4    Achievement of Positive Cash Flow for Digonex Technologies. At such time
during the Term as, and in the event that, Digonex Technologies, Inc. achieves
positive cash flow, Employer and Executive shall engage in good faith
negotiations concerning additional incentive compensation to be awarded to
Executive for the achievement of such positive cash flow target.
5.    Expenses; Travel. Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies applicable to executive-level employees.
Executive shall undertake such travel as may be required in the performance of
Executive’s duties pursuant to this Agreement. Under no circumstances shall the
Employer’s reimbursement for expenses incurred in a calendar year be made later
than the end of the next following calendar year; provided, however, this

5

--------------------------------------------------------------------------------

EXHIBIT 10.1

requirement shall not alter the Employer’s obligation to reimburse Executive for
eligible expenses on a current basis.
6.    Fringe Benefits.
6.1    Vacation and Other Benefits. Each Contract Year, Executive shall be
entitled to four (4) weeks of paid vacation in accordance with Employer’s
applicable policies and procedures for executive-level employees. Executive
shall also be eligible to participate in and receive the fringe benefits
generally made available to other executive‑level employees of Employer in
accordance with and to the extent that Executive is eligible under the general
provisions of Employer’s fringe benefit plans or programs; provided, however,
that Executive understands that these benefits may be increased, changed,
eliminated or added from time to time during the Term as determined in
Employer’s sole and absolute discretion.
6.2    Insurance and Estate Planning. Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium and other fees and expenses associated with estate
planning services for Executive, including legal and tax services, and
Executive’s purchase or maintenance of a life or disability insurance policy or
other insurance policies on the life, or related to the care, of Executive.
Executive shall be entitled to freely select and change the beneficiary or
beneficiaries under such policy or policies. Notwithstanding anything to the
contrary contained in this Agreement, Employer’s obligations under this Section
6.2 are expressly contingent upon Executive providing required information and
taking all necessary actions required of Executive in order to obtain and
maintain the subject services, policy or policies, including without limitation
passing any required physical examinations. Reimbursements pursuant to this
Section 6.2 with respect to a Contract Year shall be made as soon as
administratively feasible after Executive submits the information and
documentation required for reimbursement; provided, however, under no
circumstances shall such reimbursement be paid later than two-and-a-half months
after the end of the calendar year or Employer’s taxable year in which such
Contract Year commenced.
7.    Confidential Information.
7.1    Non‑Disclosure. Executive acknowledges that certain information
concerning the business of the Emmis Group and its members (including but not
limited to trade secrets and other proprietary information) is of a highly
confidential nature, and that, as a result of Executive’s employment with
Employer prior to and during the Term, Executive shall receive and develop
proprietary and confidential information concerning the business of Employer
and/or other members of the Emmis Group which, if known to Employer’s
competitors, would damage Employer, other members of the Emmis Group and their
respective businesses. Accordingly, Executive hereby agrees that during the Term
and thereafter, Executive shall not divulge or appropriate for Executive’s own
use, or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by

6

--------------------------------------------------------------------------------

EXHIBIT 10.1

Employer), any information or knowledge concerning the business of Employer, or
any other member of the Emmis Group, which is not generally available to the
public other than through the activities of Executive. Executive further agrees
that, immediately upon termination of Executive’s employment for any reason,
Executive shall promptly surrender to Employer all documents, brochures, plans,
strategies, writings, illustrations, client lists, price lists, sales, financial
or marketing plans, budgets and any and all other materials (regardless of form
or character) which Executive received from or developed on behalf of Employer
or any member of the Emmis Group in connection with Executive’s employment prior
to or during the Term. Executive acknowledges that all such materials shall
remain at all times during the Term and thereafter the sole and exclusive
property of Employer and that nothing in this Agreement shall be deemed to grant
Executive any right, title or interest in such material.
7.2    Work Product. Executive acknowledges and agrees that all writings, works
of authorship, technology, inventions, discoveries, ideas and other work product
of any nature whatsoever, that are created, prepared, produced, authored,
edited, amended, conceived or reduced to practice by Executive individually or
jointly with others during the Term by Employer and relating in any way to the
business or contemplated business, research or development of the Emmis Group
(regardless of when or where the Work Product is prepared or whose equipment or
other resources is used in preparing the same) and all printed, physical and
electronic copies, all improvements, rights and claims related to the foregoing,
and other tangible embodiments thereof (collectively, “Work Product”), as well
as any and all rights in and to copyrights, trade secrets, trademarks (and
related goodwill), patents and other intellectual property rights therein
arising in any jurisdiction throughout the world and all related rights of
priority under international conventions with respect thereto, including all
pending and future applications and registrations therefor, and continuations,
divisions, continuations-in-part, reissues, extensions and renewals thereof
(collectively, “Intellectual Property Rights”), shall be the sole and exclusive
property of Employer. Executive acknowledges that, by reason of being employed
by Employer at the relevant times, to the extent permitted by law, all of the
Work Product consisting of copyrightable subject matter is “work made for hire”
as defined in 17 U.S.C. § 101 and such copyrights are therefore owned by
Employer. To the extent that the foregoing does not apply, Executive by these
presents does hereby irrevocably assign to Employer, for no additional
consideration, Executive’s entire right, title and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit Employer’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that Employer
would have had in the absence of this Agreement. During and after his
employment, Executive agrees to reasonably cooperate with Employer to (a) apply
for, obtain, perfect and transfer to Employer the Work Product as well as an

7

--------------------------------------------------------------------------------

EXHIBIT 10.1

Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by Employer. Executive hereby irrevocably
grants Employer power of attorney to execute and deliver any such documents on
Executive’s behalf in his name and to do all other lawfully permitted acts to
transfer the Work Product to Employer and further the transfer, issuance,
prosecution and maintenance of all Intellectual Property Rights therein, to the
full extent permitted by law, if Executive does not promptly cooperate with
Employer’s request (without limiting the rights Employer shall have in such
circumstances by operation of law). The power of attorney is coupled with an
interest and shall not be affected by Executive’s subsequent incapacity.
Executive understands that this Agreement does not, and shall not be construed
to, grant Executive any license or right of any nature with respect to any Work
Product or Intellectual Property Rights or any confidential information,
materials, software or other tools made available to him by Employer or the
Emmis Group.
7.3    Injunctive Relief. Executive acknowledges that Executive’s breach of this
Section 7 will cause irreparable harm and damage to Employer, the exact amount
of which will be difficult to ascertain; that the remedies at law for any such
breach would be inadequate; and that the provisions of this Section 7 have been
specifically negotiated and carefully written to prevent such irreparable harm
and damage. Accordingly, if Executive breaches this Section 7, Employer shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
this Section 7 to the extent reasonably necessary to protect Employer’s
legitimate interests, without posting bond or other security.
8.    Non‑Interference; Non-Competition; Injunctive Relief.
8.1    Non‑Interference. During the Term, and for a period of two (2) years
immediately following the expiration or early termination of the Term for any
reason, Executive shall not, directly or indirectly, take any action (or permit
any action to be taken by an entity with which Executive is associated) which
has the effect of interfering with Employer’s or any member of the Emmis Group’s
relationship (contractual or otherwise) with any person or entity as to which
Executive engaged, directly or indirectly (or supervised such activity), in any
solicitation, transaction, negotiation, or sales activity (including without
limitation any written offers to provide products or services) or received any
confidential information within the two years immediately preceding the
expiration or termination of the Term.  Without limiting the generality of the
foregoing, Executive specifically agrees that during such time period, neither
Executive nor any entity with which Executive is associated shall solicit, hire
or engage any employee of Employer or any member of the Emmis Group to provide
services for Executive’s benefit or for the benefit of any other

8

--------------------------------------------------------------------------------

EXHIBIT 10.1

business or entity, or solicit or encourage them to cease their employment with
Employer or such member of the Emmis Group for any reason.
8.2    Non‑Competition. Executive acknowledges the special and unique nature of
Executive’s employment with Employer as an executive-level employee, and
understands that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive has gained and will continue to gain knowledge of
and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in Section
7.1. Accordingly, Executive acknowledges Employer’s interest in preventing the
disclosure of such information through the engagement of Executive’s services by
any of Employer’s competitors following the expiration or termination of the
Term for any reason. Consequently, during the Term and for a period of
twelve (12) months immediately following the expiration or termination of the
Term for any reason, Executive shall not, within the “Restricted Territory” (as
defined below), directly or indirectly own, manage, operate, control, invest in,
lend to, acquire an interest in, or otherwise engage or participate in (whether
as an employee, independent contractor, consultant, partner, shareholder, joint
venturer, investor, or any other type of participant), or use or permit
Executive’s name to be used in, any business that is engaged in (a) the
terrestrial radio broadcasting business or the city and regional magazine
publishing business, or (b) development of mobile applications using reception
of AM, FM or HD radio broadcast signals as a content source, or (c) the use,
development or sale of dynamic pricing software or services (a “Competitive
Business”) if Executive directly or indirectly performs any duties,
responsibilities or functions on behalf of the Competitive Business that (i) are
the same, similar to or inclusive of the duties, responsibilities or functions
Executive performed for the Employer during the Term, or (ii) would benefit from
the use of any confidential information Employee received during the Term. At
least five (5) business days prior to Executive’s commencement of any duties,
responsibilities or functions for a Competitive Business, Executive and the
Competitive Business shall provide Employer with a written notice that describes
the duties, responsibilities and functions to be performed by Executive and
certifies that such duties, responsibilities and functions will comply with the
terms and conditions of this Agreement. “Restricted Territory”, with respect to
subsection (a) above, shall mean any state or market in which a member of the
Emmis Group owns or operates a radio station or magazine; with respect to
subsection (b) above, shall mean the world, North America, Central America,
South America, Europe, Africa, Asia, Australia or any market in which a member
of the Emmis Group owns or operates a radio station or mobile application using
reception of AM, FM or HD radio broadcast signals as a content source as of the
termination date of Executive’s employment with Employer; and with respect to
subsection (c) above, shall mean the world, North America, Central America,
South America, Europe, Africa, Asia, Australia or any market in which a member
of the Emmis Group sells, has within the last two (2) years sold, or has plans
to sell dynamic pricing software or services as of the termination date of
Executive’s employment with Employer. The parties

9

--------------------------------------------------------------------------------

EXHIBIT 10.1

acknowledge and agree that Employer’s business is generally located at least
within the Restricted Territory, extends throughout the Restricted Territory and
is not limited to any particular region of the Restricted Territory. As long as
Executive does not engage in any activity prohibited by this Section 8.2,
Executive’s ownership of less than five percent (5%) of the issued and
outstanding stock of any corporation whose stock is traded on an established
securities market shall not constitute competition with Employer for the purpose
of this Section 8.2. Notwithstanding the foregoing, with Employer’s written
consent, which shall not be unreasonably withheld, Executive may join a
commercial enterprise with multiple divisions or business lines, even if a
division or business line engages in a Competitive Business, if such Competitive
Business represents an insignificant portion of the commercial enterprise’s
operations and revenue and Executive's services are not primarily for the
competitive divisions or business lines.
8.3    Injunctive Relief. Executive acknowledges and agrees that the provisions
of this Section 8 have been specifically negotiated and carefully worded in
recognition of the opportunities which will be afforded to Executive by Employer
by virtue of Executive’s continued association with Employer during the Term,
and the influence that Executive has and will continue to have over Employer’s
employees, customers and suppliers. Executive further acknowledges that
Executive’s breach of Section 8.1 or 8.2 herein will cause irreparable harm and
damage to Employer, the exact amount of which will be difficult to ascertain;
that the remedies at law for any such breach would be inadequate; and that the
provisions of this Section 8 have been specifically negotiated and carefully
written to prevent such irreparable harm and damage. Accordingly, if Executive
breaches Section 8.1 or 8.2, Employer shall be entitled to injunctive relief
(including attorneys’ fees and costs) enforcing Section 8.1 or 8.2, to the
extent reasonably necessary to protect Employer’s legitimate interests, without
posting bond or other security. Notwithstanding anything to the contrary
contained in this Agreement, if Executive violates Section 8.1 or 8.2, and
Employer brings legal action for injunctive or other relief, Employer shall not,
as a result of the time involved in obtaining such relief, be deprived of the
benefit of the full period of noninterference set forth therein. Accordingly,
the obligations set forth in Section 8.1 or 8.2 shall have the duration set
forth therein, computed from the date such relief is granted but reduced by the
time expired between the date the restrictive period began to run and the date
of the first violation of the obligation(s) by Executive.
8.4    Construction. Despite the express agreement herein between the parties,
in the event that any provisions set forth in this Section 8 shall be determined
by any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.

10

--------------------------------------------------------------------------------

EXHIBIT 10.1

9.    Termination of Agreement by Employer for Cause.
9.1    Termination. Employer may terminate this Agreement and Executive’s
employment hereunder for Cause (as defined in Section 9.3 below) in accordance
with the terms and conditions of this Section 9. Following a determination by
Employer that Executive should be terminated for Cause, Employer shall give
written notice (the “Preliminary Notice”) to Executive specifying the grounds
for such termination, and Executive shall have ten (10) days after receipt of
the Preliminary Notice to attempt to cure any acts or omissions giving rise to
Cause, if under Section 9.3(i), and/or to respond to Employer in writing. If
following the expiration of such ten (10) day period Employer reaffirms its
determination that Executive should be terminated for Cause, such termination
shall be effective upon delivery by Employer to Executive of a final notice of
termination.
9.2    Effect of Termination. In the event of termination for Cause

as provided in Section 9.1 above:
(i)    Executive shall have no further obligations or liabilities hereunder
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement, and except for any obligations arising in
connection with any conduct of Executive described in Section 9.3;
(ii)    Employer shall have no further obligations or liabilities hereunder,
except that Employer shall, not later than two (2) weeks after the termination
date:
(a)    Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date, in a
lump-sum cash payment; and
(b)    Pay to Executive any bonus amounts which have been earned on or prior to
the termination date pursuant to Section 4, if any, but which are unpaid as of
the termination date, in a lump-sum cash payment.
Additionally, Employer shall comply with the applicable provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination.
9.3    Definition of Cause. For purposes of this Agreement, “Cause” shall be
defined to mean any of the following: (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement,

11

--------------------------------------------------------------------------------

EXHIBIT 10.1

or any material duties assigned to Executive consistent with the terms of this
Agreement (Executive’s inability or failure to perform his obligations hereunder
because of his death or incapacity, subject to Employer’s right to terminate
Executive’s employment pursuant to Section 11, including during approved periods
of absence, shall not be considered Cause for termination under this provision),
or abide by any applicable policy of Employer, or Executive’s breach of any
material term or condition of this Agreement, and continuation of such failure,
refusal, neglect, or breach after written notice and the expiration of a ten
(10) day cure period; provided, however, that it is not the parties’ intention
that the Employer shall be required to provide successive such notices, and in
the event Employer has provided Executive with a notice and opportunity to cure
pursuant to this Section 9.3, Employer may terminate this Agreement for a
subsequent breach similar or related to the breach for which notice was
previously given or for a continuing series or pattern of breaches (whether
similar or related) without providing notice and an opportunity to cure;
(ii) commission of any felony or any other crime involving an act of moral
turpitude which is harmful to Employer’s business or reputation;
(iii) Executive’s action or omission, or knowing allowance of actions or
omissions, which are in violation of any law or any of the rules or regulations
of the Federal Communications Commission, or which otherwise jeopardize any of
the licenses granted to Employer or any member of the Emmis Group in connection
with the ownership or operation of any radio station; (iv) theft in any amount;
(v) actual or threatened violence against any individual (in connection with his
employment hereunder) or another employee; (vi) sexual or other prohibited
harassment of others that is actionable under applicable laws;
(vii) unauthorized disclosure or use of trade secrets or proprietary or
confidential information, as described more fully in Section 7.1; (viii) any
action which brings Employer or any member of the Emmis Group into public
disrepute, contempt, scandal or ridicule, and which is harmful to Employer’s
business or reputation; (ix) any matter constituting cause or gross misconduct
under applicable laws; and (x) failure to take any and all reasonable steps to
maintain Executive’s authorization to live and work in the United States during
the Term of this Agreement.
10.     Termination by Employer Without Cause or Voluntary Resignation by
Executive for Good Reason.
10.1    Effect of the Termination. If during the Term Employer Terminates
Executive’s Employment (as defined below) without Cause or Executive Terminates
his Employment for Good Reason (as defined below), then:
(iii)    Executive shall have no further obligations or liabilities hereunder,
except Executive’s obligations under Sections 7 and 8, which shall survive the
termination of this Agreement.
(iv)    Employer shall have no further obligations or liabilities to Executive,
except that Employer shall:

12

--------------------------------------------------------------------------------

EXHIBIT 10.1

(a)    Pay to Executive any Base Salary which has been earned on or prior to the
termination date, but which remains unpaid as of the termination date, in a
lump-sum cash payment within two (2) weeks of the termination date;


(b)    Pay to Executive any bonus amounts, if any, which Executive earned prior
to the termination date pursuant to Section 4 but which are unpaid as of the
termination date, in a lump-sum cash payment within two (2) weeks of the
termination date;


(c)    Pay to Executive an amount equal to the Base Salary then in effect,
subject to any applicable tax withholding and deductions as required by law, in
a lump-sum cash payment within two (2) weeks after the effective date of the
general release referenced at the end of this Section 10.1;


(d)    Pay an amount equal to Executive’s Annual Bonus opportunity, for the
Contract Year in which the termination occurs, in a lump-sum cash payment within
two (2) weeks after the effective date of the general release referenced at the
end of this Section 10.1;    


(e)    Pay or reimburse for a period of up to one (1) year any medical, dental
or vision insurance premiums (up to the amount that Employer is paying on behalf
of Executive and his eligible dependents immediately prior to the date of
termination, e.g., the employer-paid premium) for the continuation of such
health coverage for Executive and Executive’s dependents pursuant to the
provisions of COBRA or applicable state law. If Executive becomes eligible to
participate in any other group insurance program of another employer and elects
coverage thereunder, these payments shall cease at that time; and


(f)    Accelerate in full the vesting of any equity granted to Executive prior
to the termination date within two (2) weeks after the effective date of the
general release referenced at the end of this Section 10.1.
Each of the payments set forth in this Section 10.1(ii) shall be subject to any
applicable tax withholding and deductions as required by law. As a material
condition upon which Executive shall be entitled to receive the payments
outlined in this Section 10.1(ii) (other than subsections (a) and (b) to which
Executive shall be entitled without executing a general release), and as an
inducement to Employer’s agreement to make such payments, Executive

13

--------------------------------------------------------------------------------

EXHIBIT 10.1

agrees to execute a general release in a form reasonably acceptable to Employer
upon the termination of Executive’s employment.


10.2    Definition of Termination of Employment. For purposes of this Agreement,
when capitalized, “Terminates Employment,” “Termination of Employment,” or any
variation of that term means a separation from service within the meaning of
Section 409A (defined below). If Executive’s employment terminates but does not
qualify as a separation from service under Section 409A, then Executive shall
become entitled to receive the severance pay and benefits set forth in this
Agreement at such time as he incurs a separation from service.
10.3    Definition of Good Reason. For purposes of this Section 10, the term
“Good Reason” shall be defined to mean, without Executive’s written consent: (i)
a reduction by Employer in Executive’s Base Salary or target Annual Bonus
opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide an office to Executive, or Employer requiring Executive to
work in an office that is more than thirty-five (35) miles from the location of
the Company’s principal executive offices at the time of this Agreement, except
for required travel on business of the Company to the extent substantially
consistent with Executive’s business travel obligations, (iii) sale, liquidation
or disposition of all of Digonex Technologies, Inc., Los Angeles Magazine,
Orange Coast Magazine, Texas Monthly Magazine, Atlanta Magazine and Cincinnati
Magazine, or (iv) a material breach of the terms of this Agreement by Employer;
provided that Executive has given Employer notice of such breach within thirty
(30) days of the initial occurrence of the event that is alleged to constitute
Good Reason, such breach remains uncured in the thirty (30) day period after
such notice, and Executive terminates his employment no later than ten (10) days
after the cure period has expired. Employer shall not take any position that a
resignation by Executive for Good Reason fails to constitute on involuntary
separation from service for purposes of Section 409A.
10.4    Non-Renewal of Agreement. Employer’s non-renewal of this Agreement,
and/or failure to offer Executive continued employment following the expiration
of the Term shall not be deemed a termination without Cause and shall be subject
to Section 13.
11.    Termination of Agreement by Employer for Incapacity.
11.1    Termination. If Executive shall become incapacitated (as defined in the
Employer’s employee handbook or, if that is not applicable, as reasonably
determined by Employer, in each case, consistent with state and/or federal law),
Employer shall continue to compensate Executive under the terms of this
Agreement without diminution and otherwise without regard to such incapacity or
nonperformance of duties until Executive has been incapacitated for a cumulative
period of ninety (90) days in any one hundred eighty (180) consecutive day
period, at which time Employer may, in its sole discretion, elect to terminate
Executive’s

14

--------------------------------------------------------------------------------

EXHIBIT 10.1

employment, subject to state and/or federal law. The date that Executive’s
employment terminates pursuant to this Section 11 is referred to herein as the
“Incapacity Termination Date.”
11.2    Obligations after Termination. Executive shall have no further
obligations or liabilities hereunder after an Incapacity Termination Date except
Executive’s obligations under Sections 7 and 8, which shall survive the
termination or expiration of this Agreement. After an Incapacity Termination
Date, Employer shall have no further obligations or liabilities hereunder except
that Employer shall, not later than two (2) weeks after an Incapacity
Termination Date, pay to Executive those amounts described in Section 9.2(ii);
provided, however, that in the event an Incapacity Termination Date occurs at
least six (6) months after the commencement of a Contract Year during the Term,
Employer shall pay to Executive a pro-rated portion of the Annual Bonus for the
Contract Year during which the Incapacity Termination Date occurs, such amount
to be determined in the sole discretion of Employer. Additionally, Employer
shall comply with the provisions of COBRA and the provisions of any Employer
benefit plans in which Executive or Executive’s eligible dependents or
beneficiaries are participating at the time of termination. Nothing in this
Section 11 shall affect the amount of any benefits which may be payable to
Executive under any insurance plan or policy maintained by Employer or Executive
or pursuant to any Employer company practice, plan or program applicable to
other executive-level employees of the Emmis Group.
12.    Death of Executive. This Agreement shall terminate immediately upon
Executive’s death. In the event of such termination, Employer shall have no
further obligations or liabilities hereunder except that Employer shall, not
later than two (2) weeks after Executive’s date of death, pay or grant to
Executive’s estate or designated beneficiary those amounts described in Section
9.2(ii). Additionally, Employer shall comply with the provisions of COBRA and
the provisions of any Employer benefit plans in which Executive or Executive’s
eligible dependents or beneficiaries are participating at the time of
termination. In the event that Executive dies after termination of this
Agreement pursuant to Sections 9, 10 or 11, all amounts required to be paid by
Employer prior to Executive’s death in connection with such termination that
remain unpaid as of Executive’s date of death shall be paid to Executive’s
estate or designated beneficiary. Nothing in this Section 12 shall affect the
amount of any benefits which may be payable to Executive under any insurance
plan or policy maintained by Employer or Executive or pursuant to any Employer
company practice, plan or program applicable to other executive-level employees
of the Emmis Group.
13.    Severance. Subject to the conditions set forth in this Section 13, in the
event that Employer does not offer Executive employment upon expiration of the
Term on terms substantially similar to those contained herein (which shall
include without limitation a Base Salary that is at least ninety-five percent
(95%) of the Base Salary in effect at expiration of the Term) and Executive’s
employment is terminated by Executive or Employer within ninety (90) days after
expiration of the Term, Employer shall make a lump-sum severance

15

--------------------------------------------------------------------------------

EXHIBIT 10.1

payment to Executive in an amount equal to one year of Executive’s final Base
Salary under this Agreement, subject to applicable taxes and withholdings (the
“Severance Payment”) not later than two weeks after the effective date of the
general release referenced below in this Section 13. As a material condition
upon which Executive shall be entitled to receive the Severance Payment, and as
an inducement to Employer’s agreement to pay Executive the Severance Payment,
Executive agrees to execute a general release in a form reasonably acceptable to
Employer upon the termination of Executive’s employment. Executive shall not be
entitled to any additional severance compensation upon the expiration of this
Agreement other than the Severance Payment. Executive shall not be entitled to
the Severance Payment for any reason other than as set forth in this Section 13.
14.    Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with Executive’s termination of
employment unless and until Executive has also incurred a “separation from
service” (as such term is defined in Treasury Regulation Section 1.409A-1(h)
(“Separation From Service”), unless Employer reasonably determines that such
amounts may be provided to Executive without causing Executive to incur the
additional 20% tax under Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9). However, if Employer (or, if applicable, the successor
entity thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and Executive is, on the termination of
service, a “specified employee” of Employer or any successor entity thereto, as
such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.


This Agreement is intended to comply with Section 409A, and it is intended that
no amounts payable hereunder shall be subject to tax under Section 409A.
Employer shall use

16

--------------------------------------------------------------------------------

EXHIBIT 10.1

commercially reasonable efforts to comply with Section 409A with respect to
payments of benefits hereunder.


15.    Adjustments for Changes in Capitalization of Employer. In the event of
any change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Option awarded pursuant to
Section 4 (and any applicable Option exercise price) shall be adjusted by the
Compensation Committee in its sole and absolute discretion and, if applicable,
in accordance with the terms of the Plan, and the option agreement evidencing
the grant of the Option. The determination of the Compensation Committee shall
be conclusive and binding. All adjustments pursuant to this Section 15 shall be
made in a manner that does not result in taxation to the Executive under Section
409A.
16.    Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be made in writing and shall
be deemed to have been made as of: (a) the date that is the next date upon which
an overnight delivery service (Federal Express, UPS or equivalent only) will
make such delivery, if sent via such overnight delivery service, postage
prepaid, (b) the date such delivery is made, if delivered in person to the
notice party specified below, or (c) the date such delivery is made, if
delivered via email. Such notice shall be delivered as follows (or to such other
or additional address as either party shall designate by notice in writing to
the other in accordance herewith):
(i)    If to Employer:


Emmis Operating Company
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: Jeffrey H. Smulyan
Email: Jeff@emmis.com


With a copy to:
Emmis Operating Company
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: Legal Department
Email: legal@emmis.com


(ii)    If to Executive, to Executive at Executive’s address in the personnel
records of Employer.
17.    Miscellaneous.
17.1    Governing Law; Venue. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Indiana without

17

--------------------------------------------------------------------------------

EXHIBIT 10.1

regard to its conflict of law principles. Any action to enforce, challenge or
construe the terms or making of this Agreement or to recover for its breach
shall be litigated exclusively in a state court located in Marion County,
Indiana, except that the Employer may elect, at its sole and absolute
discretion, to litigate the action in the county or state where any breach by
Executive occurred or where Executive can be found. Executive acknowledges and
agrees that this venue provision is an essential provision of this Agreement and
Executive hereby waives any defense thereto, including but not limited to, lack
of personal jurisdiction, improper or wrong venue, or inconvenience.
17.2    Captions. The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
any of the terms and conditions of this Agreement.
17.3    Entire Agreement. This Agreement shall supersede and replace, in all
respects, the Employment Agreement between the parties effective March 1, 2013
and such agreement shall immediately terminate and be of no further force or
effect. For purposes of the preceding sentence, any change in control,
restricted stock, option and other benefits-related agreement shall not
constitute a “prior employment agreement.”
17.4    Assignment. This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 17.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate. Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.
17.5    Amendments; Waivers. Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer. Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder. The failure of a party at any
time to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce such provision. No waiver by
a party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach or a
waiver of the breach of any other term or covenant contained in this Agreement.
17.6    Beneficiaries. Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as

18

--------------------------------------------------------------------------------

EXHIBIT 10.1

Executive may have designated in a writing filed with Employer. Executive shall
have the right to revoke any such designation and to re‑designate a beneficiary
by written notice to Employer (or to any applicable insurance company).
17.7    Change in Fiscal Year. If, at any time during the Term, Employer changes
its fiscal year, Employer shall make such adjustments to the various dates and
target amounts included herein as are necessary or appropriate, provided that no
such change shall affect the date on which any amount is payable hereunder.
17.8    Executive’s Warranty and Indemnity. Executive hereby represents and
warrants that Executive: (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement. Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to,
Executive’s breach of any of the representations or warranties contained in this
Section 17.8.
17.9    Indemnification. Executive shall be entitled to the benefit of the
indemnification provisions set forth in Employer’s Amended and Restated Articles
of Incorporation and/or By‑Laws, or any applicable corporate resolution, as the
same may be amended from time to time during the Term (not including any
limiting amendments or additions, but including any amendments or additions that
add to or broaden the protection afforded to Executive at the time of execution
of this Agreement) to the fullest extent permitted by applicable law and the
Director and Officer Indemnification Agreement executed by Executive and ECC
dated December 15, 2011. Additionally, Employer shall cause Executive to be
indemnified in accordance with Chapter 37 of the Indiana Business Corporation
Law (the “IBCL”), as the same may be amended from time to time during the Term,
to the fullest extent permitted by the IBCL as required to make Executive whole
in connection with any indemnifiable loss, cost or expense incurred in
Executive’s performance of Executive’s duties and obligations pursuant to this
Agreement. Employer shall also maintain during the Term, and for a commercially
reasonable period after the Term, an insurance policy providing directors’ and
officers’ liability coverage in a commercially reasonable amount. It is
understood that the foregoing indemnification obligations shall survive the
expiration or termination of the Term.

19

--------------------------------------------------------------------------------

EXHIBIT 10.1

17.10    Change in Control.   In the event of a “Change in Control,” the rights
and obligations of Executive and Employer are set forth in the Change in Control
Severance Agreement executed by the parties, effective as of December 21, 2012
(the “CIC Agreement”). “Change in Control” shall have the meaning ascribed to it
in the CIC Agreement.
17.11    Survival. The provisions of this Agreement shall survive the
termination or expiration of this Agreement to the extent necessary in order to
effectuate the intent of the parties hereunder, including without limitation
Sections 7, 8, 9, 10, 11, 12, 13, 14, 16 and 17.
17.12    [Signatures on Following Page]

20

--------------------------------------------------------------------------------

EXHIBIT 10.1



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.


 
("Employer")
 
 
 
 
By:
/s/ Jeffrey H. Smulyan
 
 
Jeffrey H. Smulyan
 
 
Chief Executive Officer
 
 
 
 
 
("Executive")
 
 
 
 
 
/s/ Gregory T. Loewen
 
 
Gregory T. Loewen
 










21